Cite as 2022 Ark. App. 168
                    ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-21-453



                                              Opinion Delivered April   13, 2022

 CANDY MARIE KING                        APPEAL FROM THE GREENE
                               APPELLANT COUNTY CIRCUIT COURT
                                         [NOS. 28CR-16-440 & 28CR-17-794]
 V.
                                              HONORABLE RANDY F. PHILHOURS,
                                              JUDGE
 STATE OF ARKANSAS
                                 APPELLEE
                                              AFFIRMED



                            WAYMOND M. BROWN, Judge

          Appellant Candy King appeals the revocation of her suspended imposition of

sentence (SIS) in case No. 28CR-16-440 for the underlying charge of possession of drug

paraphernalia and in case No. 28CR-17-794 for the underlying charges of delivery of

methamphetamine or cocaine, less than two grams. She was sentenced to two years’ SIS in

case No. 28CR-16-440, and she was sentenced to four years at a regional correction facility

(RCF) in case No. 28CR-17-794. She argues on appeal that the circuit court erred in

revoking her SIS based on a new drug-related charge because appellant’s right to confront

and cross-examine her accusers was unfairly inhibited when the circuit court allowed the

report from the Arkansas Crime Laboratory into evidence over appellant’s objection. We

affirm.
       Appellant pled guilty to possession of drug paraphernalia in case No. 28CR-16-440

and was sentenced to three years’ supervised probation on May 26, 2017. The State filed a

petition to revoke appellant’s supervised probation on December 13, 2017, alleging

appellant had violated the terms and conditions of her probation by committing a new drug-

related offense. Appellant’s probation was revoked, and she was sentenced to four years’

incarceration with an additional two years’ SIS on March 12, 2018. The State filed another

petition to revoke on March 17, 2020, alleging that appellant had been arrested in February

2020 for possession of a controlled substance, careless and prohibited driving, and driving

with a suspended or revoked license.

       In case No. 28CR-17-794, appellant pled guilty to two counts of delivery of

methamphetamine or cocaine, less than two grams. She was sentenced to five years’

imprisonment with an additional five years’ SIS. The State filed a petition to revoke

appellant’s SIS on May 12, 2021, based on appellant’s February 2020 arrest.

       Appellant’s revocation hearing took place on May 14, 2021. Deputy Cody Lewis of

the Greene County Sheriff’s Office testified that he saw appellant’s vehicle cross the center

line three times as he was traveling behind her on Greene County Road 724. He stated that

he initiated a traffic stop and had to subsequently detain appellant until another deputy

arrived because she was being so irate. He testified that a probation search was performed

on the vehicle. During the search of a purse located in the back seat, a white Johnson &

Johnson container was found. Inside the container was a set of scales, a small baggie with




                                             2
suspected methamphetamine, and several empty baggies. The purse matched the wallet in

which appellant had her ID. Both appellant and her passenger were arrested.

       Deputy Zakkery Crocker testified that he conducted a Miranda interview with

appellant following the arrest. He said that appellant admitted the purse belonged to her

and that she knew that drugs were in the purse. However, he stated that appellant denied

ownership of the drugs.      Deputy Crocker stated that the baggie tested positive for

methamphetamine.

       At that time, defense counsel objected to the introduction of the Arkansas State

Crime Laboratory’s report, stating, “I think that this document should be introduced by

someone at the Crime Lab for the positive result.” The State contended that the defense

had not made the necessary filings to ensure that someone from the crime lab would be

present. The circuit court admitted the report over appellant’s objection, having found that

appellant had failed to meet the ten-day notice requirement to have someone from the crime

lab present.    Deputy Crocker testified that the baggie contained 0.5 grams of

methamphetamine.1

       Both sides then rested. The State argued that the circuit court could also find

appellant in violation by being in possession of the drug paraphernalia seized during the

February 2020 arrest. The defense did not object to this.




       1
       The Arkansas State Crime Laboratory report reflects that the methamphetamine
weighed 0.3286 grams.

                                             3
       The circuit court subsequently found that appellant had violated the terms and

conditions of her SIS by possessing drug paraphernalia and possessing methamphetamine.

In the May 27, 2021 sentencing orders, appellant was sentenced to two years’ SIS in case No.

28CR-16-440; she was sentenced to four years’ incarceration in case No. 28CR-17-794.2

Appellant filed timely notices of appeal on June 24.

       A court may revoke a defendant’s probation at any time prior to the expiration of the

period of probation if the court finds by a preponderance of the evidence that the defendant

has inexcusably failed to comply with a term or condition of the SIS or probation.3 The

State has the burden of proving that a condition of the SIS or probation was violated.4 The

State need only show that the defendant committed one violation in order to sustain a

revocation.5 We will not reverse the circuit court’s findings unless they are clearly against

the preponderance of the evidence.6 We defer to the circuit court’s superior position in

determining the credibility of witnesses and the weight to be given to their testimony. 7




       2
           The sentencing order for case No. 28CR-17-794 was amended on June 3.
       3
           Ark. Code Ann. § 16-93-308(d) (Supp. 2021).

       4
           Long v. State, 2022 Ark. App. 69, 639 S.W.3d 894.

       5
           Id.

       6
           Id.

       7
           Id.

                                               4
       On appeal, appellant argues that the circuit court erred by revoking her SIS because

it improperly relied on the report from the crime lab without allowing appellant the

opportunity to cross-examine someone about those results. The State contends, and we

agree, that we should not reach the merits of this argument. The circuit court revoked

appellant’s SIS on two independent bases: possession of drug paraphernalia 8 and possession

of methamphetamine.         When the circuit court makes its decision based on multiple

independent grounds, and the appellant fails to attack any independent, alternative bases,

this court will affirm without addressing the merits.9

       Affirmed.

       GLADWIN and KLAPPENBACH, JJ., agree.

       Terry Goodwin Jones, for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




       8
        Although the possession of drug paraphernalia was not listed in the State’s petition
to revoke, appellant did not object when the State asked the circuit court to use the
paraphernalia seized at the time of appellant’s arrest as another basis for revocation. See
Wilder v. State, 2021 Ark. App. 131.

       9
           See Williams v. State, 2016 Ark. App. 601, 509 S.W.3d 677.

                                               5